EXHIBIT 10.3

WAIVER LETTER

As of April 25, 2006

HOOPER HOLMES, INC., as Borrower

170 Mount Airy Road

Basking Ridge, New Jersey 07920

BANK OF AMERICA, N.A., as Documentation Agent and Lender

3670 Route 9 South

Freehold, New Jersey 07728

 

  RE: CREDIT FACILITY (THE “FACILITY”) PROVIDED BY WACHOVIA BANK, NATIONAL
ASSOCIATION (AS ADMINISTRATIVE AGENT) AND CERTAIN OTHER LENDERS FOR HOOPER
HOLMES, INC.

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated
October 29, 1999, as amended by a certain Amendment Letter Agreement dated as of
July 10, 2000, as further amended by a certain Amendment thereto dated as of
May 15, 2001, further amended by a certain Amendment thereto dated as of
October 30, 2003, and as further amended by a certain Amendment thereto dated as
of even date herewith (said agreement as amended and as further amended from
time to time, the “Credit Agreement”) among Hooper Holmes, Inc. (the
“Borrower”), Wachovia Bank, National Association (formerly known as First Union
National Bank, the “Agent”), as agent and lender, and Bank of America, N.A.
(formerly known as Fleet National Bank), as documentation agent and lender.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Credit Agreement.

Section 7.03(i) of the Credit Agreement requires the Borrower to deliver its
audited financial statements for the fiscal year ended December 31, 2005 on a
before 100 days after said fiscal year end. As of the date hereof, the Borrower
has not delivered said financial statements. Therefore, the Borrower is not in
compliance with said reporting requirement.



--------------------------------------------------------------------------------

April 25, 2006

Hooper Holmes, Inc.

Section 8.14 of the Credit Agreement provides that the Borrower will not suffer
a Consolidated Net Loss in any two (2) fiscal quarters occurring in any period
of twelve (12) consecutive months. The Borrower has informed the Agent that the
Borrower has suffered a Consolidated Net Loss as of the quarters ended
September 30, 2005 and December 31, 2005. Therefore, the Borrower is not in
compliance with said covenant.

Section 8.15 of the Credit Agreement provides that the Borrower will not permit
the Consolidated Fixed Charge Coverage Ratio to be less than 1.50 to 1.00 for
the Test Period ended December 31, 2005. The Borrower has informed the Agent
that the Borrower had a Consolidated Fixed Charge Coverage Ratio of 1.10 to 1.00
for the Test Period ended December 31, 2005. Therefore, the Borrower is not in
compliance with the said covenant.

The Borrower has requested that the Lenders waiver the aforementioned issues of
non-compliance (hereafter the “Specified Violations”) for the waiver period
ending December 31, 2005 (the “Waiver Period”).

To induce the Lenders to grant said waiver, by their signatures below, the
Borrower hereby represents and warrants as of the date hereof as follows:

 

  (i) other than with respect to the Specified Violations, there does not exist
any Default or Event of Default;

 

  (ii) the Borrower is in compliance with all other terms and conditions of the
Credit Agreement and other Credit Documents; and

 

  (iii) other than as previously disclosed in writing to the Lenders, there has
not occurred any event or circumstance that could reasonably be expected to have
a material adverse effect on the Borrower since the date of the Credit
Agreement.

Based on the foregoing, and subject to the conditions set forth below, the
Lenders hereby waive the Borrower’s failure to comply with the Specified
Violations for the Waiver Period. Said waiver shall pertain solely to the
specific instance of non-compliance mentioned above and solely for the Waiver
Period.

As a further inducement to the Lenders to grant the waiver set forth herein, by
its signatures below, the Borrower ratifies and confirms all other terms and
conditions of the Credit Agreement and other Credit Documents in all respects.
The Lenders expressly reserve all of their other rights and remedies under the
Credit Documents with respect to all other issues of non-compliance with the
Credit Agreement.

The granting by the Lenders of the waiver set forth herein shall in no way alter
the existing obligations of the Borrower under the Credit Agreement or any other
Credit Document, other than as specifically contemplated herein. Under no
circumstances shall said waiver be interpreted or construed as establishing a
custom or course of dealings between the Borrower and the Lenders with respect
to any instance of non-compliance with the terms of the Credit

 

2



--------------------------------------------------------------------------------

April 25, 2006

Hooper Holmes, Inc.

 

Agreement that might arise in the future. Each Lender reserves its right to
respond to such instances of non-compliance in any manner that it deems
necessary or appropriate under those specific circumstances.

This waiver shall not be effective unless and until (i) the Agent has received
this letter fully executed and validly delivered by all parties hereto, and (ii)
the Agent is satisfied that all conditions precedent set forth in that certain
Amendment (Third) to the Credit Agreement dated as of even date herewith have
been satisfied, at which time the waiver contemplated herein shall be deemed
effective with no other action required of any party to the Credit Agreement in
connection therewith.

This waiver may be signed in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures thereto are on the same
instrument. This waiver shall be construed in accordance with the substantive
laws of the State of New Jersey without reference to any conflicts of law
principles.

 

Very truly yours,

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and a Lender

By:   /s/ James P. Petronchak   Name:   James P. Petronchak   Title:   SVP

 

ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE

 

OTHER LENDER:

 

BANK OF AMERICA, N.A., as Documentation Agent and a Lender

By:   /s/ Laura H. McAulay   Name:   Laura H. McAulay   Title:   Senior Vice
President

BORROWER:

 

HOOPER HOLMES, INC.

By:   /s/ Joseph A. Marone   Name:   Joseph A. Marone   Title:   V.P. & Acting
CFO

 

3



--------------------------------------------------------------------------------

April 25, 2006

Hooper Holmes, Inc.

 

GUARANTORS:

 

HOOPER INFORMATION SERVICES, INC.

By:   /s/ Joseph A. Marone   Name:   Joseph A. Marone   Title:   VP & Acting CFO

HOOPER EVALUATIONS, INC.

    (d/b/a D&D Associates, Allegiance Health,

    Michigan Evaluation Group and Medimax)

By:   /s/ Joseph A. Marone   Name:   Joseph A. Marone   Title:   VP & Acting CFO
HERITAGE LABS INTERNATIONAL LLC By:   /s/ Joseph A. Marone   Name:   Joseph A.
Marone   Title:   VP & Acting CFO HOOPER DISTRIBUTION SERVICES, LLC. By:   /s/
Joseph A. Marone   Name:   Joseph A. Marone   Title:   VP & Acting CFO
MID-AMERICA AGENCY SERVICES, INC. By:   /s/ Joseph A. Marone   Name:   Joseph A.
Marone   Title:   VP & Acting CFO TEG ENTERPRISES, INC. By:   /s/ Joseph A.
Marone   Name:   Joseph A. Marone   Title:   VP & Acting CFO

 

4